          Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 JOSEPH MILLER
 6549 Quiet Hours, Apt. T3
 Columbia, Maryland 21045

       Plaintiff,
 v.                                            Civil Action No. ___________________

 SOR SCHOOLS III, LLC
 1 Wattles Street
 Canton, Massachusetts 02021

        SERVE ON:
        CSC-Lawyers Incorporating Service
        Co.
        Resident Agent
        7 St. Paul Street, Suite 820
        Baltimore, Maryland 21202

 SCHOOL OF ROCK, LLC
 1 Wattles Street
 Canton, Massachusetts 02021

        SERVE ON:
        Corporation Service Company
        Resident Agent
        84 State Street
        Boston, Massachusetts 02109

       Defendants.


                           COMPLAINT AND JURY DEMAND

       Plaintiff Joseph Miller (“Plaintiff” or “Mr. Miller”), by and through his undersigned

counsel, James M Ray, II and Ray Legal Group, LLC, hereby files suit against SOR Schools III,

LLC and School of Rock, LLC and states as follows:
               Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 2 of 6



                                 THE NATURE OF THE ACTION

          This is Plaintiff’s civil action against SOR Schools III, LLC and School of Rock, LLC,

seeking damages and/or other legal relief, including for the Defendants’ violation of Mr. Miller’s

rights under the federal Family and Medical Leave Act (“FMLA”), codified at 29 U.S.C. § 2601,

et seq.

                                           THE PARTIES

          1.      Plaintiff Joseph Miller is a Maryland citizen and a resident of Howard County,

Maryland.

          2.      Defendant SOR Schools III, LLC is a Delaware corporation with its principal office

located in Howard County, Maryland.

          3.      Defendant School of Rock, LLC is a Delaware corporation with its principal office

located in Massachusetts.

          4.      Each Defendant, at all times, was acting through its employees, servants, agents, or

other affiliates as to the matters alleged herein.

                                    JURISDICTION & VENUE

          5.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331.

          6.      The Plaintiff’s FMLA cause of action is authorized by 29 U.S.C. § 2617(a)(2). The

Plaintiff has a right to jury trial under the FMLA.

          7.      Venue is proper in this District under 28 U.S.C. § 1391, where a substantial part of

the events giving rise to Plaintiff’s claims occurred.

          8.      The Plaintiff has complied with all conditions precedent, administrative

requirements, and/or legal preconditions to properly file and pursue this civil action and has

exhausted any and all required administrative remedies. This civil action is lawfully filed in this



                                                     2
            Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 3 of 6



Court. All conditions precedent have occurred or been performed.

                            FACTS COMMON TO ALL COUNTS

       9.      Mr. Miller was employed by Defendant SOR Schools III, LLC and Defendant

School of Rock, LLC (collectively, the “Defendants”) as a music instructor at the “School of Rock”

Columbia, Maryland location. At that location, Mr. Miller taught music to children of various

ages. Mr. Miller ultimately was promoted to the position of “Music Director.”

       10.     On or about January 29, 2020, Mr. Miller attended a performance review at the

Columbia, Maryland location along with Cody Carr, the General Manager of the Columbia.

Maryland location, and a representative from School of Rock’s Human Resources Department,

who participated by telephone. During the meeting, the Defendants complained about Mr. Miller’s

absences from work. Although Mr. Miller indicated that the Defendants’ calculation of the amount

of days that he was absent was over-exaggerated and incorrect, Mr. Miller told the Defendants that

when he was not at work his absences were due to his medical conditions. Specifically, Mr. Miller

told the Defendants that he had been previously diagnosed with extreme anxiety and depression,

and that he will suffers from those serious medical conditions, which will require that, from time

to time, he will need to be absent from work. The Defendants’ Human Resources representative

understood Mr. Miller to be requesting intermittent FMLA leave due to his conditions and

promised Mr. Miller that he would be sent FMLA related documents that would need to be filled

out by Mr. Miller and his medical providers. However, the Defendants never provided any FMLA

related documents to Mr. Miller or provided notice to Mr. Miller of his eligibility and rights under

the FMLA.

       11.     On September 4, 2020, the Defendants, by a letter from Mary Conner, the Vice-

Present of Human Resources, terminated Mr. Miller’s employment with the Defendants. Mr.



                                                 3
          Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 4 of 6



Miller was terminated, in whole or in part, due to absences from work because of his extreme

anxiety and depression. Those absences were eligible for intermittent leave under the FMLA.

       12.     Any non-discriminatory justification for Mr. Miller’s termination was a pretext.

Mr. Miller’s supervisors frequently commented on their happiness and satisfaction with his

productivity and work.

                                        COUNT I
                         FMLA Interference -- 29 U.S.C. § 2615(A)(2)

       13.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       14.     Each Defendant is an “employer” covered by the FMLA, as it employs fifty (50) or

more employees for each work day during each of twenty (20) or more calendar workweeks. See

29 U.S.C. § 2611(4)(A)(i).

       15.     Plaintiff is an “eligible employee” under the FMLA as he had been employed by

Defendants, and had been working under the supervision and control of the Defendants for more

than twelve (12) consecutive months, and during this time period worked at least 1,250 hours

within the twelve (12) month period immediately preceding Plaintiff’s need for leave.

       16.     29 U.S.C. § 2615(a)(1) of the FMLA provides that “[i]t shall be unlawful for any

employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided by this subchapter.”

       17.     The Defendants interfered with the Plaintiff’s rights under the FMLA by not

informing the Plaintiff of his eligibility and rights under the FMLA and by terminating the

Plaintiff, in whole or in part, because of absences caused by the Plaintiff’s serious medical

conditions that were eligible for intermittent FMLA leave.

       18.     As a direct and proximate cause of Defendants’ unlawful actions, the Plaintiff was

prejudiced, and has suffered substantial pecuniary losses.

                                                 4
          Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 5 of 6




                                       COUNT II
                         FMLA Retaliation -- 29 U.S.C. § 2615(A)(2)

       19.     The Plaintiff incorporates the preceding paragraphs as if set fully herein.

       20.     Each Defendant is an “employer” covered by the FMLA, as it employs fifty (50) or

more employees for each work day during each of twenty (20) or more calendar workweeks. See

29 U.S.C. § 2611(4)(A)(i).

       21.     Plaintiff is an eligible “employee” under the FMLA as she had been employed by

Defendants, and had been working under the supervision and control of Defendants for more than

twelve (12) consecutive months, and during this time period worked at least 1,250 hours within

the twelve (12) month period immediately preceding Plaintiff’s need for leave.

       22.     29 U.S.C. § 2615(a)(2) of the FMLA provides that “[i]t shall be unlawful for any

employer to discharge or in any other manner discriminate against any individual for opposing any

practice made unlawful by this subchapter.”

       23.     The Plaintiff engaged in protected activity when he advised the Defendants that he

suffered from severe anxiety and depression and explained that his prior absences were due to

those serious medical conditions.

       24.      As a direct and proximate cause of Plaintiff engaging in protected activity, the

Defendants intentionally retaliated against the Plaintiff by not informing the Plaintiff of his

eligibility and rights under the FMLA and/or by terminating the Plaintiff.

       25.     As a direct and proximate cause of Defendants’ wrongful actions, the Plaintiff was

prejudiced, and has suffered substantial pecuniary losses.

       WHEREFORE, Plaintiff Joseph Miller respectfully prays that this Court grant the

following relief:



                                                 5
     Case 1:20-cv-02950-ELH Document 1 Filed 10/12/20 Page 6 of 6



a.      An order permanently enjoining and restraining each Defendant, their agents,

        officers, servants and employees from interfering and retaliating against other

        employees due to an employee use of FMLA;

b.      Compensation for back pay, front pay, and compensation for other lost employment

        benefits, liquidated damages, compensatory damages, punitive damages, and costs

        and reasonable attorneys’ fees against the Defendants in the amount in excess of

        Seventy-Five Thousand Dollars ($75,000.00);

c.      Reinstatement; and

d.      Any and all additional relief as the Court may deem just and proper.



                                             Respectfully Submitted,

                                             RAY LEGAL GROUP, LLC

                                       By:      /s/ James M. Ray
                                             James M. Ray, II (#012773)
                                             jim.ray@raylegalgroup.com
                                             8720 Georgia Avenue, Suite 803
                                             Silver Spring, Maryland 20910
                                             Phone: (301) 755-5656
                                             Fax: (301) 755-5627

                                             Attorneys for Plaintiff



                          PRAYER FOR JURY TRIAL

Plaintiff Joseph Miller demands a trial by jury as to all issues so triable.


                                                /s/ James M. Ray, II
                                             James M. Ray, II




                                           6
